Olivee, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto.
It is hereby stipulated and agreed by and between the attorneys for the parties hereto that items Nos. 965 and 966 on the invoices covered by the instant appeal to reappraisement consist of glass atomizer bases imported from Czechoslovakia.
That the invoice prices represent the prices at which such or similar merchandise was freely offered for sale at the time of exportation in the usual wholesale quantities in the ordinary course of trade for exportation to the United States plus packing, as invoiced.
That the foreign value of such merchandise on the date of exportation was no higher.
That all claims under the instant appeal to reappraisement are waived except as to items Nos. 965 and 966, and that said reappraisement be submitted on this stipulation.
On tbe agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that as to items 965 and 966 the proper values are the invoice prices, plus pacldng as invoiced. As to any other merchandise involved the appeal, having been waived, is hereby dismissed. Judgment will be rendered accordingly.